Citation Nr: 0705465	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-20 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for cause of death.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from February 1945 to October 
1945 with the recognized guerrillas and from October 1945 to 
June 1946 with the Regular Philippine Army.  The veteran died 
on January 24, 1957.  The appellant clims as the surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1.  In an October 1957 decision, the Board denied the 
appellant's claim for service connection for cause of the 
veteran's death.

2.  Evidence received subsequent to the October 1957 Board 
decision is cumulative. 


CONCLUSIONS OF LAW

1.  The October 1957 Board decision denying service 
connection for cause of the veteran's death is final.  
38 U.S.C.A. § 7104(b) (West 2002).  

2.  Evidence received since the October 1957 Board decision 
is not new and material and the claim is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice of the Veterans Claims 
and Assistance Act (VCAA), consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  This notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the appellant received notification 
prior to the initial unfavorable agency decision in April 
2004.  The RO provided the appellant notice letters in 
October 2003 and January 2004 which informed her of the 
information and evidence not of record necessary to 
substantiate her claim, that she could provide evidence or 
location of such, and requested that she provide any evidence 
in her possession.  The notice letters specifically notified 
the appellant that VA would obtain all relevant evidence in 
the custody of a federal department or agency.  She was 
advised that it was her responsibility to either send records 
pertinent to her claim or to provide a properly executed 
release so that VA could request the records for her.  The 
appellant was also asked to advise VA if there were any other 
information or evidence she considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, however she was not provided notice 
of the type of evidence necessary establish a disability 
rating or effective date.  Regardless, the Board has 
concluded that the preponderance of the evidence is against 
the claim for new and material evidence, so any questions as 
to the appropriate disability rating or effective date to be 
assigned have been rendered moot.  
Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the January 2004 letter notified the appellant 
as to the evidence and information required to reopen her 
claim and establish service connection.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present case, the appellant has not identified any 
evidence necessary to substantiate the claim for the benefit 
sought.  In light of the foregoing, the Board is satisfied 
that all relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

In the present claim, the appellant seeks to reopen her claim 
for service connection for cause of death.  The appellant 
asserts that the veteran's service-connected disabilities 
caused him to be immobile; therefore, he was unable to defend 
himself or run from the attacker who caused his death.  

In an October 1957 decision, the Board denied the appellant's 
claim for service connection for cause of death.  
Essentially, the Board stated that the evidence did not show 
that the cause of death was in any way related to the 
veteran's service as a member of the United States Armed 
Forces and that the veteran's service-connected disabilities 
did not contribute substantially or materially to the cause 
of death.  Specifically, the Board noted that the evidence 
disclosed that the veteran died as a result of stab wounds 
inflicted by a person stated to be mentally incompetent.  
That decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. 
20.1105.  The Board also notes that in several subsequent 
letters, the RO declined to reopen the appellant's claim for 
service connection for cause of the veteran's death. 

The appellant applied in September 2003 for service 
connection for cause of the veteran's death.
 
When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review it on a de novo basis.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  Effective from August 29, 2001, the 
regulations defining "new and material evidence" were 
revised and clarify the types of assistance the VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  As the appellant filed her claim 
seeking to reopen in September 2003, the Board applied the 
revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Evidence received prior to the 1957 Board decision included a 
May 1953 VA orthopedic examination showing that the veteran 
had slight weakness in the right arm and no limitation of 
motion of the knee and ankle joint.  The examiner noted that 
the veteran's balance and propulsion were not impaired.  A 
February 1953 affidavit from Dr. Castor Cabebe stated that 
the veteran had ankylosis of the partial shoulder joint, 
right; partial paralysis of the muscles of the right upper 
extremity; and neuralgia of the right leg, secondary to a 
foreign body.
  
Also of record was a June 1953 rating decision reflecting 
that the veteran was service-connected for a right arm 
condition and a right leg condition.  The veteran was rated 
as 10 percent disabling from September 22, 1948 to April 28, 
1953, and was rated as 30 percent disabling from April 29, 
1953.  

Finally, the appellant submitted an August 1957 affidavit 
from Mariano Guerzon and Andress Dacquel stating that the 
veteran was stabbed to death by a mentally unbalanced 
individual; a death certificate showing that the veteran died 
on January 24, 1957 due to shock, profuse hemorrhage from 
stab wounds, penetrating; the veteran's and appellant's 
marriage certificate; and baptism certificates for the 
veteran's children.  

Evidence received since the 1957 Board decision includes 
records reflecting the veteran's honorable discharge, the 
veteran's award of disability compensation for right arm and 
leg injuries, and multiple statements form the appellant 
reflecting that the veteran was killed while sitting in front 
of their shanty on January 24, 1957.  The appellant also 
submitted a certificate from the President of the United 
States, George Bush.  Additionally, the appellant submitted a 
December 2003 joint affidavit from Maria P. Defeista and 
Mariano A. Guerzon, former neighbors of the veteran, stating 
that the veteran was immobile, had lost command of his limbs, 
and could not run or evade his attacker when he was killed by 
a war-shocked person. 

In the present claim, the evidence submitted after the 
October 1957 Board decision is not new or material.  Rather, 
the evidence submitted merely reiterates the facts known 
prior to the October 1957 Board decision and the evidence 
does not include any evidence showing that the veteran's 
service-connected disabilities in anyway contributed to the 
veteran's death.  Specifically, the only evidence the 
appellant has submitted which was not of record prior to the 
October 1957 Board decision is a December 2003 joint 
affidavit from Maria P. Defeista and Mariano A. Guerzon, 
stating that the veteran was killed because he was immobile 
and had lost command of his limbs such that he could not run 
or evade his attacker.  However, a similar affidavit was of 
record prior to the October 1957, and the only difference in 
the recent affidavit is the identity of one of the 
signatories.  As such, this new evidence is cumulative of the 
evidence submitted prior to the October 1957 Board decision 
and the claim is denied.

The Board recognizes the appellant's sincere belief that the 
veteran's death was related in some way to his experience in 
service.  Nevertheless, in this case, the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between the decedent's death and his active military service.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, the Board has carefully reviewed the record and has 
concluded that a preponderance of the evidence is against the 
appellant's claim to reopen the claim for service connection 
for cause of death.  The Board considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, the claim is denied.  


ORDER

The application to reopen a claim for service connection for 
the cause of death is denied.  




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


